Citation Nr: 0407353	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-08 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly compensation based on loss of 
use of both lower extremities with loss of bowel and bladder 
control under 38 U.S.C.A. § 1114(o).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision issued by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied entitlement to a higher 
level of special monthly compensation under 38 U.S.C.A. 
§ 1114(o) and 38 U.S.C.A. § 1114(r)(1).  The veteran voiced 
disagreement with this rating action in December 2001 and the 
RO issued a Statement of the Case in February 2003.  The 
veteran perfected his appeal of the issue of entitlement to a 
higher level of special monthly compensation under 
38 U.S.C.A. § 1114(o) in March 2003.

The Board notes that the veteran's representative, through 
the October 2003 informal hearing presentation, again raises 
the issue of entitlement to a higher level of special monthly 
compensation under 38 U.S.C.A. § 1114(r)(1).  As this issue 
has not been perfected for appellate review, the Board will 
not consider this issue at this time.  Instead, the Board 
refers this new claim of entitlement to the RO.

This matter is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

In the instant case, the medical evidence of record reveals 
that following an in-service motorcycle accident, the veteran 
lost use of his right leg and was able to walk with a 
prosthesis.  Medical evidence from 2001, including a March 
2001VA aid and attendance examination report and VA progress 
notes, indicates that the veteran was involved in a motor 
vehicle accident in December 2000, had developed a seizure 
disorder, and the veteran's left leg symptoms had worsened.  
A May 2001 VA examination report reflects that the veteran's 
current left leg symptomotology was linked to his in-service 
accident.  As the most recent examination of record was 
regarding the etiology of the veteran's left leg 
symptomotology instead of the resulting impairment, the Board 
feels that another examination is in order.



This case is REMANDED for the following action:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent.

2.  Obtain the veteran's VA treatment 
records from February 2001 to the present 
from the VA medical facility located in 
Memphis, Tennessee.

3.  Schedule the veteran for a VA 
examination to determine the current 
nature and extent of his lower extremity 
paralysis.  The examiner is requested to 
specifically note the veteran's left 
lower extremity strength, functioning and 
to describe the veteran's degree of 
mobility.  If the examination reveals 
that the veteran has any degree of use of 
his left lower extremity, the examiner 
should also determine whether, in light 
of the veteran's entire lower extremity 
disability, the veteran has loss of use 
of his left lower extremity such that no 
effective function remains other than 
that which would be equally well served 
by an amputation stump with use of a 
suitable prosthetic appliance.  Send the 
claims folder to the examiner for review.

4.  If the benefit sought remains denied, 
furnish the veteran and his 
representative a Supplemental Statement 
of the Case.  Thereafter, the case should 
be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



